Title: Thomas Jefferson to James Madison, 3 April 1826
From: Jefferson, Thomas
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        From the preceding enactment for the establishment of a President of the University the Subscriber dissents
                            for these reasons
                        1. because the law constituting the University delineating the organisation of the authorities by which it should be
                            directed and governed and placing at it’s head a board of Rector & Visitors has enumerated with great precision
                            the special powers it meant to give to that board, in which enumern is not to be found that of creating a President of
                            making him a member of the Faculty of Professors and with controuling powers over that Faculty; and it is not conceivable
                            that while descending in their enumern to give specifically the power of appointing officers of the minutest grade, they
                            should have omitted to name him of the highest who was to govern and preside over the whole. If this is not among the
                            enumerated powers it is believed it cannot be legitimately inferred by construction from the words giving general
                            authority to do all things expedient for promoting the purposes of the instn. for, so construed it would render nugatory
                            the whole enumeration and confer on the board powers unrestrained by any limits.
                        2. because he is of opinion that every function ascribed to the President by this enactment can be performed,
                            and is now as well performed by the Faculty as established by law
                        3. because we owe debts at this time of at least 11,000 Dollars beyond what can be paid by any means we have
                            in possession or may command within any definite period of time, and fixes on us permanently an additional expense of
                            1500. D. a year
                        4. because he thinks that so fundamental a change in the organisation of the instn ought not to be made by a
                            thin board 2. out of the 7. constituting it being now absent.
                        For these reasons the subscriber protests against
                        
                            
                                
                            
                        
                    